     Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


UNITED STATES OF AMERICA                             §
                                                     §               CR. NO 4:19-363-06
       vs.                                           §
                                                     §
HERMES TOMASICID-LEDEZMA                             §
         Defendant.                                  §

                                     PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney

for the Southern District of Texas, Edward F. Gallagher, Assistant United States Attorney, and the

defendant, Hermes Tomasichi-Ledezma, ("Defendant"), and Defendant's counsel, pursuant to

Rule ll(c)(l)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an

agreement, the terms and conditions of which are as follows:

                                     Defendant's Agreement

       1. Defendant agrees to plead guilty to Count One of the Indictment. Count One charges,

by Government agreement to a lesser included sentencing amount, Conspiracy to Possess with

Intent to Distribute 500 grams or more of a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 846, 841(a)(l), and 841(b)(l)(B)(ii)(II). Defendant, by entering this plea, agrees that he

is waiving any right to have the facts that the law makes essential to the punishment either charged

in the indictment, or proved to a jury or proven beyond a reasonable doubt.

                                       Punishment Range

       2. The statutory maximum penalty for each violation of Title 21, United States Code,

Section 846, 84l(a)(l), (b)(l)(B)(ii)(II) is imprisonment of not less than 5 years or more than 40
     Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 2 of 13




years imprisonment, and a fine not to exceed more than $5 million. Additionally, Defendant shall

serve a term of supervised release after imprisonment of no less than four (4) years. Defendant

acknowledges and understands that ifhe should violate the conditions of any period of supervised

release which may be imposed as part of his sentence, then Defendant may be imprisoned for up

to three (3) years of supervised release, without credit for time already served on the term of

supervised release prior to such violation. See Title 18, United Stated Code, Sections 3559(a)(3)

and 3583(e)(3). Defendant understands that he cannot have the imposition or execution of the

sentence suspended, nor is he eligible for parole.

                                 Mandatory Special Assessment

       3. Pursuant to Title 18, United States Code, Section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                   Immigration Consequences

       4. Defendant recognizes that pleading guilty may have consequences with respect to

his/her immigration status. Defendant understands that if he is not a citizen of the United States,

by pleading guilty he may be removed from the United States, denied citizenship, and denied

admission to the United States in the future. Defendant understands that if he is a naturalized

United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States. Defendant's attorney

has advised Defendant of the potential immigration consequences resulting from Defendant' s plea


                                                  2
    Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 3 of 13




of guilty and Defendant affirms that he wants to plead guilty regardless of any immigration

consequences that may result from the guilty plea and conviction.

                                            Cooperation

       5. The parties understand this agreement carries the potential for a motion for departure

under Section 5Kl .1 of the Sentencing Guidelines.         Defendant understands and agrees that

whether such a motion is filed will be determined solely by the United States through the United

States Attorney for the Southern District of Texas. Should Defendant's cooperation, in the sole

judgment and discretion of the United States, amount to "substantial assistance," the United States

reserves the sole right to file a motion for departure pursuant to Section 5Kl .1 of the United States

Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully

cooperate with the United States, not oppose the forfeiture of assets contemplated in paragraph 22

of this agreement. Defendant understands and agrees that the United States will request that

sentencing be deferred until that cooperation is complete.

       6. Defendant understands and agrees that "fully cooperate," as that term is used herein,

includes providing all information relating to any criminal activity known to Defendant, including

but not limited to the trafficking in drugs, particularly cocaine. Defendant understands that such

information includes both state and federal offenses arising therefrom. In that regard:

       (a)    Defendant agrees that this plea agreement binds only the United States
       Attorney for the Southern District of Texas and Defendant; it does not bind any
       other United States Attorney or any other unit of the Department of Justice;

       (b)     Defendant agrees to testify truthfully as a witness before a grand jury or in
       any other judicial or administrative proceeding when called upon to do so by the
       United States. Defendant further agrees to waive his Fifth Amendment privilege
       against self-incrimination for the purpose of this agreement;



                                                  3
     Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 4 of 13




        (c)    Defendant agrees to voluntarily attend any interviews and conferences as
        the United States may request;

       (d)     Defendant agrees to provide truthful, complete and accurate information
       and testimony and understands any false statements made by the defendant to the
       Grand Jury or at any court proceeding (criminal or civil), or to a government agent
       or attorney, can and will be prosecuted under the appropriate perjury, false
       statement, or obstruction statutes;

       (e)    Defendant agrees to provide to the United States all documents in his
       possession or under his control relating to all areas of inquiry and investigation; and

       (f)    Should the recommended departure, if any, not meet Defendant's
       expectations, the Defendant understands that he remains bound by the terms of this
       agreement and cannot, for that reason alone, withdraw his plea.

                            Waiver of Appeal and Collateral Review

       7.   Defendant is aware that Title 28, United States Code, Section 1291 , and Title 18,

United States Code, Section 3742, afford a defendant the right to appeal the conviction and

sentence imposed. Defendant is also aware that Title 28, United States Code, Section 2255 , affords

the right to contest or "collaterally attack" a conviction or sentence after the judgment of conviction

and sentence has become final. Defendant knowingly and voluntarily waives the right to appeal

or "collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, Section 2255. In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of these waivers.

       8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing


                                                  4
      Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 5 of 13




range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and

. is not binding on the United States, the Probation Office or the Court. The United States does not

make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guidelines are

"effectively advisory" to the Court.      See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

        9. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                 The United States' Agreements

        10. The United States agrees to each of the following:

        (a)     If Defendant pleads guilty to Count One of the indictment and persists in
        that plea through sentencing, and if the Court accepts this plea agreement, the
        United States will agree to a lesser included sentencing exposure pursuant to
        Section 841(b)(l)(b)(ii)(II), 5 to 40 years imprisonment and move to dismiss any
        remaining counts of the indictment at the time of sentencing;

        (b)     At the time of sentencing, the United States agrees not to oppose
        Defendant's anticipated request to the Court and the United States Probation Office
        that he receive a two (2) level downward adjustment pursuant to Section 3El.l(a)
        of the United States Sentencing Guidelines, should Defendant accept responsibility
        as contemplated by the Sentencing Guidelines; and

        (c)     If Defendant qualifies for an adjustment under Section 3El.l(a) of the
        United States Sentencing Guidelines, the United States agrees not to oppose
        Defendant's request for an additional one-level departure based on the timeliness
        of the plea or the expeditious manner in which Defendant provided complete
        information regarding his role in the offense (if Defendant's offense level is 16 or
        greater).

                                                  5
     Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 6 of 13




       (d)     If the Defendant provides substantial assistance to the United States, he may
       qualify for a downward departure pursuant to Section 5Kl .1 of the United States
       Sentencing Guidelines.

                     Agreement Binding - Southern District of Texas Only

        11. The United States Attorney's Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney's Office. The United States Attorney's Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant's cooperation to the attention

of other prosecuting offices, if requested.

                              United States' Non-Waiver of Appeal

       12. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files, to the attention of the Probation Office in connection with
       that office's preparation of a presentence report;

       (b)     to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)    to file a pleading relating to these issues, in accordance with Section 6A 1.2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       Section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.

                                     Sentence Determination


                                                 6
     Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 7 of 13




        13. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a).               Defendant nonetheless

acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the

sentence to be imposed is within the sole discretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines.      Defendant understands and agrees that the

parties ' positions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. If the Court should

impose any sentence up to the maximum established by statute, or should the Court order any or

all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,

withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea

agreement.

                                         Rights at Trial

       14. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In turn,
       Defendant could, but would not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear

                                                 7
                Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 8 of 13




                  voluntarily, he could require their attendance through the subpoena power of the
                  court; and

                  (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
                  decline to testify, and no inference of guilt could be drawn from such refusal to
                  testify. However, if Defendant desired to do so, he could testify on his own behalf.

                                             Factual Basis for Guilty Plea

                  15. Defendant is pleading guilty because he is in fact guilty of the charges contained in

           Count One of the indictment. If this case were to proceed to trial, the United States could prove

           each element of the offense beyond a reasonable doubt. The following facts, among others would

           be offered to establish Defendant's guilt:

                Between October 2018 and February 2019, Defendant engaged in a conspiracy with
       others, including but not limited to, Rogoberto Guerra-Guevara, Jose Guillermo Ramirez, Aldo
       Fernando Soto, Eluid Alejandro Rodriguez Garcia, Alejandro Valenzuela-Razo, and Silvano
       Adame Jr., to possess with intent to distribute cocaine and to launder cash proceeds from cocaine
       sales. Defendant operated storage facilities for the distribution network in Laredo and
       facilitated the movement of narcotics north to Houston and cash proceeds moving south to
       Mexico. Drugs concealed in tractor-trailers and other vehicles would travel to the storage
       facilities from Mexico and thereafter other vehicles would pick up the drugs for distribution.

               Defendant was intercepted in numerous BlackBerry messenger (BBM) communications
       related to drug trafficking with the source of supply of drugs in Mexico, known as LIC, between
       November 21 , 2018 and January 15, 2019. During the same period, Defendant was also in
       numerous BBM communications with co-defendant Aldo Rogoberto Guerra-Guevara to
       coordinate movements of narcotics and cash proceeds. Conversations between LIC and Guevara
       are consistent with quantities subsequently reaching Laredo and contextually related on each
       occasion.                                                                                   _s2>
                                                                                                           ~
                                                                                                               1




I(I
      LO        In communications with LIC on January 7, 2019, LIC instructed Defendant to deliver
       ~grams of cocaine to "Negro" and pick up 55 bundles of currency from Negro . On January
       2019, agents observed co-defendant Silvano Adame, Jr. , leave the warehouse where he was
                                                                                                           r f,YI'/
       stopped and agents discovered fifty (50) kilos of cocaine in a hidden compartment. Not long
       after, a tractor trailer, driven by co-defendant Alejandro Valenzuela-Razo, departed the same
       storage facility and was stopped outside of Houston. Agents seized $687,335 in U.S. currency in
       56 bundles marked with the name of co-defendant "TIO", Jose Guillermo Ramirez. Defendant
       helped orchestrate the movement of cocaine from Mexico into the United States in concealed
       compartments of vehicles and within pallets loaded on tractor-trailers.


                                                            8
    Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 9 of 13




       On January 15, 2019, LIC tells Defendant that there was a mishap with "Monty" and that
everything was lost. LIC instructed Defendant not to say anything to the "helper" who is already
out and to hide the portfolios. Defendant responds that all is hidden at the ranch.

         On February 22, 2019, approximately 33 kilograms of cocaine was seized in Laredo,
Texas, concealed within black pallets delivered to a wai:ehouse in Laredo. Defendant operated
from that warehouse accepting a delivery of similar black pallets seen by agents on February 28,
2019, with empty hidden compartments within the pallets. Defendant admitted to agents that he
was paid $500 for a delivery knowing that some form of illegal narcotics was stored within the
pallets.

       A laboratory analysis of the cocaine seized on January 8, 2019, and on February 22,
2019, was in fact cocaine, at least 500 grams or more, a Schedule II controlled substance.

                                  Breach of Plea Agreement

       16. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.       If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                        Restitution, Forfeiture, and Fines - Generally

       17. This Plea Agreement is being entered into by the Uruted States on the basis of

Defendant' s express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control, or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of




                                                9
    Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 10 of 13




property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

        18. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

       20. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Forfeiture

       21. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.




                                                  l_O
    Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 11 of 13




        22.   Subject to the provisions of paragraph 7 above, Defendant waives the right to

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                               Fines

       23. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                                      Complete Agreement

       24. This written plea agreement, consisting of 13 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant' s counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him/her and that he is pleading guilty freely and voluntarily

because he is guilty.

       25. Any modification of this plea agreement must be in writing and signed by all parties.



       Filedat ~                     , Texas, on     ~2-1                           , 2020.

                                               ~
                               \\c:i,"" a.. ~ \o-w~ JA ,
                                                       1       L.
                              HERMES TOMASICHI-LEDEZMA
                              Defendant

                                                11
      Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 12 of 13




        Subscribed and sworn to before me on    <)...~ '2-J                      , 2020.

                                           DAVID J. BRADLEY, Clerk
                                           UNITED STA TES DISTRICT CLERK


                                     By:       C!(k~
                                           Deputy UcitecfStates District Clerk




APPROVED:

        Ryan K. Patrick

       ~-ey---
By:
        Edward F. Gallagher
        Assistant United States Attorney            Attorney for Defendan
        Southern District of Texas
        Telephone: (713) 567-900




                                               12
    Case 4:19-cr-00363 Document 138 Filed on 01/27/20 in TXSD Page 13 of 13




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


UNITED STATES OF AMERICA                                §
                                                        §                 CR. NO 4:19-363-06
          vs.                                           §
                                                        §
HERMES TOMASICID-LEDEZMA                                §
         Defendant.                                     §

                                 PLEA AGREEMENT -- ADDENDUM

          I have fully explained to Defendant his rights with respect to the pending indictment. I have

reviewed the provisions of the United States Sentencing Commission's Guidelines Manual and

Policy Statements and I have fully and carefully explained to Defendant the provisions of those

Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing

Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed

by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant's decision to enter into this agreement




                                                                      1
                                                            Datr
Attorney for Defendan

          I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission' s Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

 ~ 4,/M   ,L. ")   ~5•   ci-\,   l.                     __O_t.._(_'2._1_,./_to_ _ _ _ __
Hermes Tomasichi-Ledezma, Defendant                         Date
